Citation Nr: 0418681	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  95-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a chronic low back 
disorder.

2. Entitlement to service connection for a chronic left 
shoulder disorder to include degenerative joint disease 
(DJD).

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARINGS ON APPEAL

The veteran and an observer


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 to March 1959.  
Other duty is reported by unverified.  

In April 1963, the veteran submitted, in pertinent part, a 
claim for service connection for residuals of a head injury.  
A July 1963 St. Petersburg regional office (RO) internal 
memorandum shows that the veteran was informed of the RO's 
adverse decision on June 1963 and that if the veteran did not 
correspond by August 1963, his claim would be disallowed for 
failure to prosecute (the June 1963 RO letter is not 
associated with the claims folder).  In May 1964, the veteran 
communicated his implicit disagreement with the RO's June 
1963 decision as to the residuals of a head injury.  This 
statement is properly viewed as a notice of disagreement with 
the June 1963 decision.  The Board of Veterans' Appeals 
(Board) construes this as a timely-filed notice of 
disagreement under 38 C.F.R. §§ 20.201, 20.202, 20.301 (2003) 
and 28 Fed. Reg. 28-29 (Jan. 1, 1963) (to be codified at 38 
C.F.R. 3.104).  The Board notes that the SOC was not issued 
with respect to this issue.  The matter is addressed in the 
remand portion of the decision.

The other matters came before the Board on appeal from an 
August 1993 rating decision of the Newark, New Jersey, 
Regional Office (RO) that denied, in pertinent part, service 
connection for a disorder of the lumbar spine to include 
degenerative disc disease, a left shoulder disorder to 
include degenerative joint disease, hypertension, hearing 
loss, and tinnitus.  A notice of disagreement was submitted 
in August 1993; the SOC was issued in September 1993; and the 
substantive appeal was submitted shortly thereafter.  In June 
1995, the veteran was afforded a personal hearing before a RO 
officer; and in February 2004, the veteran was afforded a 
personal hearing before the undersigned Veterans' Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on the veteran's part.

In an undated letter from the veteran (located immediately 
below the service medical records), he conveyed that he 
sustained a neck injury while serving as a reservist; this 
may be an informal claim to reopen the issue of his neck 
disorder (see the August 1993 rating decision that, in 
pertinent part, denied service connection for a neck 
disorder).  At the February 2004 hearing before the 
undersigned, the veteran communicated that he wished to 
reopen the issue of a nervous condition (see the July 1963 RO 
internal memorandum indicating the adverse decision of the 
veteran's nervous condition).  The issues are referred to the 
RO for appropriate development.


REMAND

In his compensation application dated in August 1992, the 
veteran asserted that he served as a United States reservist 
from 1977 to 1986.  The veteran's service medical records 
confirm that the veteran was transferred to the United States 
Army Reserves (USAR) after discharge from active service (see 
physical examinations dated in March 1959, May 1976, and 
February 1980).  The veteran's periods of active duty, active 
duty for training, and inactive duty for training with the 
USAR have not been verified.  The Court has held that where 
evidence in support of the veteran's claim may be in his 
service records or other governmental records, VA has the 
duty to obtain such records in order to fully develop the 
facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  Therefore, the veteran's complete 
periods of active service, active duty for training, and 
inactive duty for training should be verified in order to 
ensure that VA asks for and obtains his complete service 
records.  Medical records related to his reservist duties 
must be associated with the claims folder.  While the claims 
folder contains some of these records, it is not clear that 
all available records from his period of reserve service are 
in the claims folder.  

Records show that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits since 1987 
(see VA stomach examination dated in February 2002 and 
hearing transcript dated in February 2004).  Documentation of 
SSA award is not of record.  VA's duty to assist the veteran 
includes an obligation to obtain the records regarding his 
disability benefits.  See Masors v. Derwinski, 2 Vet. App. 
181, 187-88 (1992). 

In May 1976, the veteran reported that he was treated for a 
gun shot wound at the Jackson Memorial Hospital.  An April 
1989 private clinical note from Dr. Filippone conveys that L. 
Vernon, D.C., treated the veteran's back and shoulder 
disorders shortly after the veteran's discharge from USAR 
(see also an Authorization for Release of Information form 
dated in August 1992).  A July 1991 private clinical note 
from Dr. Filippone reflects that the veteran had an 
appointment with Dr. Goldstein for his back condition.  
Records indicate that the veteran received treatment from J. 
Dedousis, M.D., his internist.  (see private clinical notes 
from Dr. Filippone dated in September 1992 and February 
1995).  At the February 2004 hearing before the undersigned, 
the veteran indicated that he received outpatient treatment 
from VA doctors in East Orange, New Jersey.  Clinical 
documentation of the cited treatment is not of record.  VA 
should obtain all relevant VA and private treatment records 
that could potentially be helpful in resolving the veteran's 
claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

A September 1997 lay statement affidavit from the first 
sergeant of the veteran's reserve unit shows that he 
recollected that the veteran complained of severe back pain 
as a result of his reservist duties.  The veteran has not 
been afforded VA examination that determined the 
relationship, if any, between his reservist duties and his 
lower back disorder.  

In addition, the veteran reported a history of a gunshot 
wound in 1964 (see private clinical note from Dr. Filippone 
dated in April 1989, VA audiological examination dated in May 
1993, and private clinical note dated in April 2004).  The 
veteran's physical examination dated in May 1976 reflects 
that the veteran exhibited right ear hearing loss for VA 
purposes; the February 1980 physical examination shows that 
the veteran's hearing loss deteriorated since 1976.  The 
veteran has not been afforded VA compensation examination 
that determined the relationship, if any, between the 
veteran's deterioration in hearing loss and the noise 
exposure during active duty in training.  VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that additional VA compensation examinations would be 
helpful in resolving the issues raised by the instant appeal.

The Board notes that the veteran has submitted a timely 
notice of disagreement with the June 1963 decision that 
denied, in pertinent part, service connection for residuals 
of a head injury.  The RO has not issued a statement of the 
case (SOC) to the veteran which addresses that issue.  
Rather, the RO provided a letter indicating that the veteran 
is required to submit new evidence to reopen the issue.  The 
United States Court of Appeals for Veterans Claims (Court) 
has directed that where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO 
has not subsequently issued a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the notification 
requirements set forth at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are fully 
complied with and satisfied.  This includes 
notifying the veteran (1) of the information 
and evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will seek to 
provide, and (3) of the information and 
evidence that the veteran is expected to 
provide.  The veteran should also be requested 
to provide any evidence in his possession that 
pertains to the claim.  See also M21-1MR, Part 
I; and Fast Letter 04-04.

In this case, the RO failed to provide the 
required VCAA notice and must do so for each 
issue on appeal.  Additionally, it did not 
notify the veteran of the evidence needed to 
support a claim for service connection under 
the theory of aggravation where applicable.  

2.  The RO should then contact the National 
Personnel Records Center and/or the appropriate 
service entity and request that (1) it verify the 
veteran's complete periods of active service, 
active duty for training, and inactive duty for 
training with the USAR and (2) forward all 
available medical records associated with such 
duty for incorporation into the record. 

3. The RO should contact the SSA and request that 
it provide documentation of the veteran's award of 
SSA disability benefits and copies of all records 
developed in association with the award.  

4. The RO should request that the veteran provide 
information as to all treatment of a chronic low 
back disorder, a chronic left shoulder disorder, 
hypertension, hearing loss, and tinnitus including 
the names and addresses of all health care 
providers, clinics, and hospitals, and the 
approximate dates of treatment.  Upon receipt of 
the requested information and the appropriate 
releases, the RO should contact all identified 
health care providers, clinics, and hospitals, 
including Dr. Goldstein, Dr. Dedousis, Dr. Vernon, 
and the Jackson Memorial Hospital, and request 
that they forward copies of all available clinical 
documentation pertaining to treatment of the 
veteran for incorporation into the record.  

5. The RO should then request that copies of all 
VA clinical documentation, if any, pertaining to 
treatment of the chronic low back disorder, 
chronic left shoulder disorder, hypertension, 
hearing loss, and tinnitus be forwarded for 
incorporation into the record.  

6. The RO should then schedule the veteran for VA 
compensation examination which is sufficiently 
broad to accurately determine the current nature 
and severity of a chronic low back disorder, a 
chronic left shoulder disorder, hypertension, 
hearing loss, and tinnitus.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically state that 
such a review was conducted.  

The examiner(s) should advance an opinion as 
to 

(1) The etiology of any identified 
chronic low back disorder, chronic left 
shoulder disorder, hypertension, hearing 
loss, and tinnitus and 

(2) Whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
chronic low back disorder, chronic left 
shoulder disorder, hypertension hearing 
loss, and tinnitus was initially 
manifested during active service; 
otherwise originated during active 
service; is etiologically related to the 
activities performed (or noise exposure) 
during active duty for training or 
inactive duty for training; has increased 
in severity beyond its natural 
progression as a result of his activities 
performed (or noise exposure) during 
active duty for training or inactive duty 
for training; or are in any other way 
causally related to his periods of active 
service, active duty for training, or 
inactive duty for training?

7.  The RO should issue a statement of the case 
addressing the issue of entitlement to service 
connection for residuals of a head injury.  The 
statement of the case should include a summary of 
the relevant evidence and citation to all relevant 
law and regulations. 38 U.S.C.A. § 7105(d).  The 
veteran should be advised of the time limit in 
which he may file a substantive appeal in this 
case. 38 C.F.R. § 20.302(b) (2003).  If possible, 
the RO should include the June 1963 RO letter 
referred to in the body of this remand in the 
claims folder.

8. The RO should then readjudicate the veteran's 
entitlement to service connection for chronic low 
back disorder, chronic left shoulder disorder, 
hypertension, hearing loss, and tinnitus.  If the 
benefits sought on appeal remain denied, the 
veteran and his accredited representative should 
be issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions taken 
on the claims for benefits, to include a summary 
of the evidence and applicable law and regulations 
considered, since the issuance of the last SSOC.  
The veteran and his accredited representative 
should be given the opportunity to respond to the 
SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
021168257


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


